Citation Nr: 0123576	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  98-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a burn to 
the right thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1947.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the above claim.

The Board, in a February 2000 decision, denied the veteran's 
claim.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), which, in February 2001, issued 
an Order which vacated the February 2000 Board decision and 
remanded the case to the Board for proceedings consistent 
with Appellee's Motion for Remand, involving consideration of 
the Veterans Claims Assistance Act of 2000 (VCAA).


FINDING OF FACT

1.  The RO has obtained all relevant evidence and provided 
adequate notification necessary for an equitable disposition 
of the veteran's claim.

2.  The medical evidence of record does not show that the 
appellant currently has any residual disability from the 
inservice burn to the right thigh, and the veteran has 
indicated that there is no additional relevant medical 
evidence available.


CONCLUSION OF LAW

Residuals of a burn to the right thigh were not incurred in 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the Appellee's Motion for Remand 
directed the Board to readjudicate the veteran's claim in 
light of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. § 5103 (West Supp. 2001)) which 
directs VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Regulations implementing the VCAA were recently promulgated.  
See generally 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Board finds, however, that this 
obligation was fulfilled in this case.

As noted above, the veteran has been provided with medical 
examinations, specifically a VA compensation and pension 
evaluation in January 1999 to determine the presence of the 
claimed disability.  The service medical records have been 
associated with the claims folder, and private medical 
reports were obtained.  The RO's statement of the case in 
November 1998 advised the veteran as to the type of evidence 
that would be required to substantiate his claim, 
specifically, evidence showing a current disability, and the 
veteran has previously indicated that no such medical 
evidence is available.  In December 1998, a personal hearing 
was held; both the veteran and his accredited representative 
were present.  At the hearing, it was pointed out to the 
veteran that service connection for residuals of a burn had 
been denied because there were no such residuals shown.

Following the Court's Order, the Board sent the veteran (and 
both his local and national representatives) a letter in May 
2001 informing them that he was free to submit any additional 
argument and evidence in support of his appeal within 90 
days.  The veteran did not respond, and the informal hearing 
presentation by the veteran's representative contained no 
specific arguments.  In view of the foregoing, the Board 
finds that no useful purpose would be served by returning 
this case to the RO for its consideration of the implication 
of VCAA.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (2000). 

The veteran is claiming service connection for residuals of a 
burn to the right thigh.  His service medical records showed 
that he incurred a second-degree burn to the anterior and 
lateral surface of the right thigh in July 1946.  His 
separation examination in October 1947 indicated normal skin 
and extremities.  He now complains of right thigh/leg pain 
and feels he has nerve damage.

Despite the fact that the veteran incurred a burn to the 
right thigh during service, there must be current, 
ascertainable residuals from that injury in order to warrant 
service connection.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (absent "proof of a present disability there can 
be no valid claim").

In this case, the medical evidence does not show any current 
residuals from the inservice burn to the right thigh.  As 
noted above, upon separation from service, examination showed 
no abnormalities.  The veteran underwent extensive VA 
physical examination in January 1999, and the examiners 
concluded that (a) there was no evidence of nerve damage, and 
(b) the inservice burn had healed without any evidence of 
skin contracture, scars, atrophy, etc.  

The veteran's complaints are symptoms only and do not 
constitute a diagnosed medical disorder.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  There have been no 
objective findings of pathology or abnormalities concerning 
the veteran's right thigh.

The veteran has not alleged that he has experienced 
continuous symptoms since service.  In fact, he denied 
experiencing any symptoms referable to the right thigh prior 
to 1988.  Therefore, it is reasonable to conclude that the 
inservice burn to the right thigh was an acute and transitory 
condition that had resolved.  There is no indication in the 
record that the veteran's complaints more than 40 years after 
service are related to the inservice injury or that he 
currently has any ascertainable disorder resulting from that 
injury.  According to his statements, he did not seek 
treatment for the alleged right thigh disorder until 1983 
when he was seen by Dr. Bedford Smith.  Dr. Smith's records 
have been destroyed, but such records would not be relevant 
in any case, since, in view of more recent medical evidence, 
they would fail to establish that the appellant currently has 
residuals of the inservice injury.

The only evidence linking the claimed condition to the 
veteran's military service consists of his current 
statements, and those of his wife, to the effect that he 
"still has trouble" with the right leg.  However, the veteran 
and his spouse do not have the medical expertise to render a 
probative opinion as to medical diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The RO denied the veteran's claim in 1998 because it found 
that "no permanent residual or chronic disability" from a 
burn to the right thigh was "shown by service medical 
records or demonstrated by evidence following service."  See 
Rating Decision, June 18, 1998.  Under the law in effect at 
that time, the RO denied the claim as not well grounded.  The 
RO provided the veteran and his representative a copy of the 
Rating Decision, and the basis for the denial was also 
repeated in the statement of the case provided them in 
November 1998.  The Board, in this decision, is denying the 
veteran's claim on the merits, in accordance with the 
provisions of the VCAA that eliminated the requirement that a 
claimant submit a well-grounded claim.

In adjudicating the case on the merits without remanding it 
to the RO for it to first consider the claim on the merits, 
the Board considered whether there would be any violation of 
the veteran's due process rights.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In his Informal Hearing Presentation 
in August 2001, the veteran's representative indicated that 
he believed that the case should be remanded to the RO for 
initial consideration of the claim on the merits.  However, 
both the Board and the RO first denied the claim (finding it 
not well-grounded) because there was no showing of current 
disability resulting from the burn to the right thigh.  The 
VA examination in 1999 showed no residual disability.  The 
veteran and his representative were provided ample notice of 
the requirement that there be a current disability, and the 
Board notified them by letter in May 2001 that they had 90 
days to submit additional evidence.  Thus, the Board finds 
that no prejudice to the veteran will result from its 
adjudication of the claim on the merits.

Because the record shows no current right thigh pathology 
attributable to the inservice burn incident, the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of burn to right thigh.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

